NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 07 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARMANDO RUBEN MURILLO-                           No. 09-70098
VASQUEZ, AKA Armando R. Murillo,
                                                 Agency No. A078-462-058
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted September 2, 2009**
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Alien Armando Ruben Murillo-Vasquez petitions from the Board of

Immigration Appeals’s (“BIA”) decision denying his motion to reopen removal

proceedings. We review the BIA’s denial of a motion to reopen for abuse of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
discretion and will reverse only if its decision is “arbitrary, irrational, or contrary to

law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002). We have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(1). We deny Murillo’s petition for review.

      The facts of this case are known to the parties. We do not repeat them.

      The BIA did not abuse its discretion by denying Murillo’s motion to reopen

or by declining to remand for consideration of his asylum application. Murillo

bases his motion to reopen on an ineffective assistance of counsel claim. To prove

ineffective assistance of counsel, an alien must show “(1) that counsel’s

performance was deficient, and (2) that counsel’s deficiency caused prejudice.”

Nehad v. Mukasey, 535 F.3d 962, 967 (9th Cir. 2008). Prejudice occurs when

“counsel’s performance is so inadequate that it may have affected the outcome of

the proceedings.” Id. No deficiency that Murillo alleges could have affected the

outcome of his proceedings.

      An alien seeking asylum must file his or her application “within 1 year after

the date of the alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B).

Murillo does not dispute the fact that he lived in the United States for at least seven

years before the initiation of his removal proceedings. Murillo also presents no

facts to meet any exception to the above requirement.

      DENIED.